Citation Nr: 0726730	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  04-19 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits for 
years 2003 and 2004.

2.  Entitlement to nonservice-connected pension benefits for 
years 2005 and 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran had active duty from April 1941 to April 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board notes that although the veteran submitted a 
statement in September 2005 stating that he wished to 
withdraw his claim, the Board believes this statement was in 
error because the veteran submitted additional evidence 
regarding his claim in December 2005 and the veteran's 
representative submitted arguments in support of his claim in 
August 2007.  For these reasons, the Board finds the issue of 
entitlement to nonservice-connected pension benefits for 
years 2003 and 2004 to still be in appellate status and 
before the Board at this time.

The issue of entitlement to nonservice-connected pension 
benefits for years 2005 and 2006 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For 2003 and 2004, the veteran's income exceeded the 
applicable statutory level for the annualized period in which 
the income was received.


CONCLUSION OF LAW

The veteran does not meet the income criteria for improved 
pension benefit for 2003 or 2004.  38 U.S.C.A. §§ 101, 1503, 
1521, 1541, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.3, 3.21, 
3.23, 3.271, 3.272 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).  As part of that notice, VA must inform the claimant 
of the information and evidence he is expected to provide, as 
well as the information and evidence VA will seek to obtain 
on his behalf.  In addition, VA must advise a claimant to 
provide any additional evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007); Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 
16, 2007).

In this case, in an October 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for nonservice-connected 
pension, as well as specifying what information and evidence 
must be submitted by him, what information and evidence will 
be obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claim.  
Unfortunately, notice was not provided with respect to 
assignment of an effective date, in the event the claim is 
granted.  As such, notice was deficient as to this element.  
The Board notes that the veteran, however, has not been 
prejudiced from this content error regarding the assignment 
of an effective date because the denial of the pension claim 
in this appeal renders moot any question as to the 
appropriate effective date to be assigned.  See Sanders, 
supra.; Simmons, supra.  

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  The record includes service medical records, 
Social Security Administration documentation of payments to 
the veteran and his spouse, and documents submitted by the 
veteran detailing his annual income.  As the salient issue in 
this case is whether the veteran's annual income exceeds the 
Maximum Annual Pension Rate (MAPR), the Board finds that the 
record as it stands now includes sufficient medical evidence 
to decide the claims at hand and that the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Analysis

Pension is a benefit payable by VA to veterans of a period of 
war because of disability.  Basic entitlement to such pension 
exists if, among other things, the veteran's income is not in 
excess of the maximum annual pension rate (MAPR) specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a)(3), 3.23(a), (b), (d)(4).  The MAPR is published in 
Appendix B of VA Manual M21-1 and is to be given the same 
force and effect as if published in VA regulations.  38 
C.F.R. §§ 3.21, 3.23.

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12- 
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12-
month annualization period commencing on the effective date 
on which the nonrecurring income is countable. 38 C.F.R. § 
3.273(c).  

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension:  welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued 
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts (accounts in joint 
accounts in banks and similar institutions acquired by reason 
of death of the other joint owner); and medical expenses in 
excess of five percent of the MAPR, which have been paid.

The veteran's application for improved pension was received 
in October 2003.  Social Security Administration (SSA) 
records show approximately $18,954.60 total income for the 
veteran and his spouse in the year 2003.  On the October 2003 
application, the veteran listed $3,150 in medical, legal or 
other expenses paid in 2002.  SSA records show approximately 
$19,358.40 total income for the veteran and his spouse in the 
year 2004.  In a March 2004 Medical Expense Report, the 
veteran reported $6,392.00 in "projected" medical expenses.  
The veteran submitted no documentation regarding his income 
for 2005 and 2006, but submitted evidence in December 2005 
that his medical expenses for 2005 were $5,668.21.  The term 
"veteran's annual income" for purposes of improved pension 
eligibility includes the veteran's annual income and the 
annual income of the veteran's dependent spouse.  38 C.F.R. 
§ 3.23(d)(4).  

The MAPR as of December 1, 2002 for a married veteran was 
$12,692.00.  The MAPR as of December 1, 2003 for a veteran 
with a dependent spouse was $12,959.00.  The MAPR as of 
December 1, 2004 for a veteran with a dependent spouse was 
$13,309.00.  The MAPR as of December 1, 2005 for a veteran 
with a dependent spouse was $13,855.00.  Finally, the MAPR as 
of December 1, 2006 for a veteran with a dependent spouse is 
$14,313.00.  38 C.F.R. § 3.23(a)(1), M21-1, Part 1, Appendix 
B.

For the year 2003, the veteran's annual income was 
$18,954.60, and the MAPR was $12,692.00, effective December 
2002.  The veteran can subtract from his income any 
unreimbursable medical expenses in excess of five percent of 
the MAPR, but in this case, the veteran reported no medical 
expenses for 2003.  As such, the veteran's annual income 
exceeds the income limited established by the MAPR for 2003 
and the veteran is ineligible for a nonservice-connected 
pension for this year due to excessive income for nonservice-
connected pension purposes.

For the year 2004, the veteran's annual income was 
$19,358.40, and the MAPR was $12,959.00, effective December 
2003.  The veteran reported "projected" unreimbursed 
medical expenses of $6,392.00.  Even assuming for the sake of 
argument only that all of these projected unreimbursable 
expenses were actually incurred, the veteran can only offset 
his annual income by unreimbursed medical expenses in excess 
of five percent of the MAPR, which would be expenses in 
excess of $647.95.  In the instant case, that would offset 
the veteran's income by $5744.05, leaving him with an annual 
income of $13,614.35, which is still in excess of the MAPR of 
$12,959.00 for the year 2004.  As such, the veteran's annual 
income exceeds the limit established by the MAPR for 2004 and 
the veteran is ineligible for a nonservice-connected pension 
for this year due to excessive income for nonservice-
connected pension purposes.

The Board sympathizes with the veteran's situation and 
understands his contentions; however, the Board is bound by 
the laws and regulations governing VA benefits.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to nonservice-connected pension benefits for 
years 2003 and 2004 is denied.


REMAND

The Board notes that the veteran submitted additional 
evidence which detailed medical expenses of $5,668.21, 
allegedly incurred in 2005.  This evidence was submitted 
after issuance of the May 2004 statement of the case.  
However, the record contains no information regarding the 
veteran's annual income for 2005 or 2006.  Without any 
documentation of annual income for these years, the Board is 
unable to make a determination regarding eligibility for 
nonservice-connected pension for these years.

As such, the Board finds that a remand is warranted in order 
to obtain information from the Social Security Administration 
(SSA), and the veteran himself, regarding his annual income 
for 2005 and 2006.



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the SSA to 
obtain documentation of the benefits paid 
to the veteran and his spouse for the 
years 2005 and 2006.

2.  The RO/AMC should contact the veteran 
and request that he submit documentation 
of his annual income and unreimbursed 
medical expenses for the years 2005 and 
2006.  The RO/AMC should explain to the 
veteran that VA is unable to make a 
determination regarding his eligibility 
for a nonservice-connected pension for 
the years 2005 and 2006 without this 
information.

3.  After allowing an appropriate time 
for response, the RO/AMC should conduct 
any additional development of the 
evidence that the RO/AMC may deem 
necessary, and then the RO/AMC should 
review the record, to include all 
evidence received since the May 2004 
statement of the case, and readjudicate 
the claim of entitlement to nonservice-
connected pension, for the years 2005 and 
2006.  If any benefits sought remain 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  


The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


